DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by WO 2014021044, where Numata et al. (US 2015/0229004), hereinafter Numata, is used as a translation. 
Regarding Claims 1-2, 4-5, and 7, Numata teaches a sodium ion secondary battery, comprising a negative electrode comprising a carbonaceous material having a BET specific surface area of 100 m2/g or less (e.g., 6 m2/g), and an average particle diameter of 1 micrometer to 50 µm (e.g., 9 µm), a true density less than 1.53 g/cm3 (e.g., 1.52 g/cm3), and a d002 value from 0.376 nm to 0.389 nm (e.g., 0.38 nm), see e.g., paras. [0007]-[0010], [0046]-[0047], [0049]-[0050], and examples in paras. [0080]-[0100].
Regarding Claims 1 and 6, it is noted that “being obtained from a plant carbon source” and “a source of the carbonaceous material is coconut shells or coffee beans” are both considered product by process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113. In this case, the prior art teaches the claimed negative electrode comprising the carbonaceous material having the recited surface area, thus satisfies the claims.  

Claims 1, and 5-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ono et al. (US 2014/0065486, of record), hereinafter Ono.
Regarding Claims 1, 5, and 7, Ono teaches a sodium ion secondary battery, comprising a negative electrode comprising a carbonaceous material having a BET specific surface area of 100 m2/g or less (e.g., 5.3 m2/g), and an average particle diameter of 1 micrometer to 50 µm (e.g., 9.0 µm), see e.g., Table 1, Ex. 1, and paras. [0026], [0047]-[0050], [0117]-[0120]).
Regarding Claims 1 and 6, it is noted that “being obtained from a plant carbon source” and “a source of the carbonaceous material is coconut shells or coffee beans” are both considered product by process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113. In this case, the prior art teaches the claimed negative electrode comprising the carbonaceous material having the recited surface area, thus satisfies the claims.  

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Shimizu et al. (US 2007/0287068, of record), hereinafter Shimizu.
Regarding Claims 1-2, and 4-6, Shimizu teaches a negative electrode comprising a carbonaceous material having a BET specific surface area of 100 m2/g or less (e.g., 3.2 m2/g), a true density by a butanol method is less than 1.53 g/cm3 (e.g., 1.52 g/cm3), a d002 value from 0.376 nm to 0.389 nm (e.g., 0.378 nm), and an average particle diameter between 1 micrometer to 50 micrometers (i.e., 10 µm), see e.g., Example 1, Table 1, title, and paras. [0017], [0027], [0034]-[0039].
The recitation “for a sodium ion secondary battery” in the preamble of claim 1 appears to be merely a statement of purpose or use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"), see MPEP 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claims 1 and 6, it is noted that “being obtained from a plant carbon source” and “a source of the carbonaceous material is coconut shells or coffee beans” are both considered product by process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113. In this case, the prior art teaches the claimed negative electrode comprising the carbonaceous material having the recited surface area, thus meets the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (cited above) in view of WO 2013118757, of record, where Komatsu et al. (US 2015/0024277, of record) is used as a translation, hereinafter Komatsu.
Regarding Claim 3, Numata does not teach a H/C ratio. However, Komatsu teaches a ratio H/C of the carbonaceous material is 0.05 or less from the view point of preventing an increase in irreversible capacity (see e.g., paras. [0025]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05. It would be obvious to one having ordinary skill in the art the carbonaceous material of Numata has a ratio H/C of 0.05 or less in an order to prevent an increase in irreversible capacity.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (cited above).
Regarding Claims 2 and 4, Ono teaches the carbonaceous material possesses a true density determined by a butanol method is less than 1.53 g/cm3 (e.g., 1.50 g/cm3 to 1.75 g/cm3) from the view point of control of pore size (see e.g., para. [0063]) and a d002 value from 0.376 nm to 0.389 nm (e.g., 0.365 nm to 0.390 nm) from the view point of improved charging/discharging characteristics and suppressing irreversible capacity, see e.g., paras. [0026]-[0027]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05. It would be obvious to one having ordinary skill in the art the true density is within the claimed range from the view point of control of pore size. It would be obvious to one having ordinary skill in the art the average layer spacing is between 0.376 nm to 0.389 nm with the expectation of improved charging/discharging characteristics and suppressing irreversible capacity.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Shimizu (both cited above).
Regarding Claim 3, Ono does not teach a H/C ratio. However, Shimizu teaches a ratio H/C of the carbonaceous material is 0.05 or less from the view point of decreasing irreversible capacity (see e.g., paras. [0036]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05. It would be obvious to one having ordinary skill in the art the carbonaceous material of Ono has a ratio H/C of 0.05 or less with the expectation of reducing irreversible capacity.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (cited above).
Regarding Claim 3, Shimizu teaches a ratio H/C of the carbonaceous material is 0.05 or less from the view point of decreasing irreversible capacity (see e.g., paras. [0036]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05. It would be obvious to one having ordinary skill in the art the carbonaceous material has a ratio H/C of 0.05 or less with the expectation of reducing irreversible capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729